EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alexey Saprigin on 8/17/21.

The application has been amended as follows: 
In the claims:

1. 	A hood lock apparatus for use with a vehicle that includes a hood and a vehicle body, the hood configured to be opened and closed on the vehicle body, the hood lock apparatus comprising: 
a primary lock portion configured to hold the hood in a fully closed state by locking the hood to the vehicle body in the fully closed state; and 
a secondary lock portion configured to hold the hood in a half open state by locking the hood to the vehicle body in the half open state, wherein, in the half open state, the hood is partially opened, the secondary lock portion comprising: 
a catcher configured to attach to the vehicle body; 
a base configured to attach to the hood; and 
a latch supported on the base and configured to rotate between a latching position and an unlatching position, the latch being rotatable about a shaft that is configured to extend in a longitudinal direction of the vehicle body as a rotational center, 
wherein the latch comprises: 
a hook portion configured to lock the catcher when the hood is opened to the half open state with the latch being at the latching position such that the hood is locked to the vehicle body in the half open state; 
an operating portion configured to operate the latch to rotate toward the unlatching position; and 
an abutment portion configured to be brought into abutment with the catcher when the hood is closed from the half open state to the fully closed state with the latch being at the unlatching position, and wherein the latch is rotated to the latching position by the abutment of the abutment portion with the catcher; and
wherein the hook portion includes an arc-shaped cut-out portion, and the base includes a stopper configured to be accommodated in the cut-out portion, where the stopper is brought into abutment with one end of the cut-out portion in the latching position, and the stopper is brought into abutment with another end of the cut-out portion in the unlatching position.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A WILLIAMS whose telephone number is (571)272-7064.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK A WILLIAMS/Primary Examiner, Art Unit 3675